Citation Nr: 0826620	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred on November 1, 2005.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1955. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 decision of the Department of 
Veterans Affairs (VA) Medical Center/Fee Processing Center 
(VAMC) in Canandaigua, New York.


FINDINGS OF FACT

1.  Service connection is not in effect for any condition, 
and the veteran is not participating in a rehabilitation 
program under 38 U.S.C. Ch. 31.

2.  Medical expenses incurred on November 1, 2005, were 
unauthorized, and there was no medical emergency of such 
nature that delay would have been hazardous to life or 
health.


CONCLUSION OF LAW

The criteria for reimbursement for unauthorized medical 
expenses incurred on November 1, 2005, are not met.  38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement of unauthorized medical 
expenses incurred on November 1, 2005.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in August 2006, after its initial 
adjudication of the claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the VAMC readjudicated the 
veteran's claim in August 2006.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the VAMC on the merits of the claim 
would have been different had VCAA notice been provided 
before the initial adjudication of the claim.  

The Board also notes that service records and pertinent VA 
medical records have been obtained.  The veteran has not 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the VAMC's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.  

Legal Criteria

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the Department 
of Veterans Affairs, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances:

(a) For veterans with service connected disabilities.  
Care or services not previously authorized were rendered 
to a veteran in need of such care or services:

(1) For an adjudicated service-connected 
disability;

(2) For nonservice-connected disabilities 
associated with and held to be aggravating an 
adjudicated service-connected disability;

(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a 
service-connected disability (does not apply 
outside of the States, Territories, and possessions 
of the United State, the District of Columbia, and 
the Commonwealth of Puerto Rico);

(4) For any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Ch. 31 and 
who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or 
other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  
38 C.F.R. § 17.120.

Analysis

The Board notes initially that the claims file does not contain a 
copy of the authorization sent to the veteran.  As noted in the 
statement of the case, such authorization was sent on April 29, 
2005.  However, the absence of this document does not affect the 
outcome of the Board's decision, and remand is not necessary.  In 
essence, there is no dispute with respect to the whether the 
authorization was sent to the veteran, or with respect to its 
contents.  The veteran has acknowledged that he received the 
authorization, and he has not disputed the VAMC's depiction of 
the dates contained therein.  His essential contention is that 
the dates of treatment were not entirely within his control, that 
he relied on the judgment of his physicians, and on the fact that 
three visits had been authorized.  In light of these facts, the 
Board concludes that there is no reasonable possibility that a 
remand to obtain a copy of the authorization would aid the 
veteran.  Rather, it would serve only to further delay 
adjudication of his appeal.  See Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also notes that the VAMC certified in the statement of 
the case that it sent the authorization to the veteran on April 
29, 2005, and that it clearly stated the validity dates as April 
29, 2005, to July 28, 2005.  The Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 
307 (1992), [citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)].  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. Brown, 7 
Vet. App. 271 (1994), the Court applied this presumption of 
regularity to procedures at the agency of original jurisdiction.  
In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  It 
is therefore presumed that the authorization was sent to the 
veteran on the date specified, and that it contained the 
pertinent validity information.  Accordingly, the Board will 
proceed to a decision on the merits.

There is no essential dispute with respect to the facts in this 
case.  The veteran was approved for three treatments to his left 
eye.  The authorization expired on July 28, 2005.  Although the 
veteran received the first two treatments prior to this date, the 
third treatment was received on November 1, 2005, after the 
authorization expired.  Thus, the third treatment was 
unauthorized.  

As set out above, reimbursement for unauthorized medical expenses 
requires the satisfaction of three statutory conditions.  With 
respect to condition (a), the Board notes that service connection 
is not in effect for any condition, and the veteran is not 
participating in a rehabilitation program under 38 U.S.C. Ch. 31.  
With respect to the remaining conditions, while the Board does 
not question that the procedure performed on November 1, 2005, 
was necessary, there is no indication in the evidence of record 
or from the veteran's statements that there was a medical 
emergency of such nature that the delay necessary to obtain 
proper authorization would have been hazardous to life or health.  
The veteran does not contend that there was such an emergency.  

The veteran claims that he relied on the advice of a VA physician 
in obtaining the November 1, 2005, treatment.  However, the Court 
has held that the advice of a doctor to go to a non-VA facility 
is not the type of authorization contemplated in the regulation; 
rather, specific formalities must be complied with.  38 C.F.R. 
§ 17.54 (2007); See also Smith (Thomas) v. Derwinski, 2 Vet. 
App. 378 (1992).

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that, since three 
treatments were deemed to be medically necessary, and were 
authorized, the dates of such treatments ought to be of secondary 
concern.  However, the Board is bound by the law and is without 
authority to grant benefits on any other basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  In sum, the criteria for reimbursement for unauthorized 
medical expenses have not been met.  


ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred on November 1, 2005, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


